Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 1 of 16


                                                         United States Courts
                                                       Southern District of Texas
                                                              &/>ED
                                                            May 25, 2021
                                                     EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt


                                                3:21-mj-146
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 2 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 3 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 4 of 16




                                             3:21-mj-146
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 5 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 6 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 7 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 8 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 9 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 10 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 11 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 12 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 13 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 14 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 15 of 16
Case 3:21-mj-00146 Document 1 Filed on 05/25/21 in TXSD Page 16 of 16
